DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2020 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Axel et al. (“Intensity Correction in Surface-Coil MR imaging”; American Roentgen Ray Society, AJR 148:418-420, February 1987 0361; hereinafter Axel), in view of Plewes et al. (US2006/0293581).
Regarding claims 1, 4, 10, Axel discloses an intensity correction in surface-coil MR imaging.  Axel shows determining a presence of an artifact source (see abstract; method on page 418); selecting a phantom device (see method on page 418 and discussion on page 419); applying the phantom (see method on page 418); acquiring MR scan data of the subject (see method on page 418) and MRI scan data of the phantom device (see method on page 418); reconstructing an MR image from the acquired scan data (see fig. 4 and 5), the MR image includes a phantom boundary formed by the phantom device (see fig. 4 and 5); and segmenting the MR image (see method on page 418 and discussion on page 419, fig. 4 and 5).
But, Axel fails to explicitly state that the phantom is a surrogate soft tissue device, and as a function of at least one parameter of the artifact source.  
Plewes discloses a marker device for MRI imaging. Plewes teaches a phantom that simulate a soft tissue (see abstract; par. [0044]), and as a function of at least one parameter of the artifact source (see par. [0006], [0046], [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using the phantom is a surrogate soft tissue device, and as a function of at least one parameter of the artifact source of Axel, as taught by Plewes, to be able to improve its MR visibility must not contribute significantly to its overall magnetic susceptibility and imaging artifacts.

Regarding claim 5, Axel and Plewes disclose the invention substantially as described in the 103 rejection above, furthermore, Axel shows analyzing medical records to determine the artifact source (see right column of “Discussion” on page 419).

Regarding claim 6, Axel and Plewes disclose the invention substantially as described in the 103 rejection above, furthermore, Axel shows that the phantom comprises a material having an intrinsic MR signal (see method on page 418 and discussion on page 419), and Plewes teaches the phantom simulate a soft tissue having material having an intrinsic MR signal (see [0006], [0046], [0066]).
Regarding claim 7, Axel and Plewes disclose the invention substantially as described in the 103 rejection above, furthermore, Plewes teaches that the surrogate soft tissue device comprises water based gel (see abstract).


Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Axel et al. (“Intensity Correction in Surface-Coil MR imaging”; American Roentgen Ray Society, AJR 148:418-420, February 1987 0361; hereinafter Axel), in view of Plewes et al. (US2006/0293581). as applied to claim 1 above, and further in view of Farace et al. (US 5,995,863; hereinafter France).
Regarding claim 2, Axel and Plewes disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the parameter is a size. 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the size as the parameter in the invention of Axel and Plewes, to provide better quality image by having the phantom to be similar size as the tissue. 
Regarding claim 3, Axel and Plewes disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the parameter is a location. 
Farace shows wherein the parameter is a location of the artifact source (see col. 8, lines 23-33).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the location as the parameter in the invention of Axel and Plewes, to provide better quality image. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Axel et al. (“Intensity Correction in Surface-Coil MR imaging”; American Roentgen Ray Society, AJR 148:418-420, February 1987 0361; hereinafter Axel), in view of Plewes et al. (US2006/0293581), as applied to claim 1 above, and further in view of Nambu et al. (US4,774,957; hereinafter Nambu).
	Regarding claim 8, Axel and Plewes disclose the invention substantially as described in the 102 rejection above, but fails to explicitly state wherein the soft tissue device comprises lecithin. 
	Nambu discloses a material for diagnosis by NRM imaging.  Nambu teaching using a phantom usable in the NMR diagnosis with lecithin material (see col. 10, line 49-54).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using lecithin material in the invention of Axel and Plewes, as taught by Nambu, to simulate water content of specific living tissue such as fat tissue. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Axel et al. (“Intensity Correction in Surface-Coil MR imaging”; American Roentgen Ray Society, AJR 148:418-420, February 1987 0361; hereinafter Axel), Plewes et al. (US2006/0293581) as applied to claim 1 above, and further in view of Ladefoged et al. (“PED/MR imaging of the pelvis in the presence of endoprostheses: reducing image artifacts and increasing accuracy through impainting; Eur J Nucl MED imaging, 2013, hereinafter Ladefoged).
Regarding claim 9,  Axel and Plewes disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state generating an attenuation correction map from segmented MR image, correcting attenuation in the nuclear image using attenuation correction map; and output an attenuation-corrected nuclear image of the patient. 
Ladefoged discloses a PED/MR system.  Ladefoged teaches generating an attenuation correction map from segmented MR image (see abstract), correcting attenuation in the nuclear image using attenuation correction map (see abstract; “materials and methods”; and output an attenuation-corrected nuclear image of the patient (see “results”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized generating an attenuation correction map from segmented MR image, correcting attenuation in the nuclear image using attenuation correction map; and output an attenuation-corrected nuclear image of the patient in the invention Axel and Plewes, as taught by Ladefoged, to be able to correct implant induced artifacts.

Claims 11 and 14-17are rejected under 35 U.S.C. 103 as being unpatentable over Axel et al. (“Intensity Correction in Surface-Coil MR imaging”; American Roentgen Ray Society, AJR 148:418-420, February 1987 0361; hereinafter Axel), in view of Plewes et al. (US2006/0293581), in view of Bi et al. (US 2012/0271156; hereinafter Bi).

Regarding claims 11 and 14,  Axel discloses an intensity correction in surface-coil MR imaging.  Axel shows an MR scanner configured to acquire MR scan data (see method on page 418); a memory that stores executable instruction (see abstract on page 418); and a processor configured to execute the instruction retrieved from the memory (see abstract on page 418), wherein the instruction, when executed, case the processor to : receive information describing one or more parameters of an artifact source (see abstract; method on page 418); selecting a phantom device as a function of at least one parameter of the artifact source (see method on page 418 and discussion on page 419); applying the phantom (see method on page 418); an MRI scanner acquired MR scan data of a subject with the phantom device  (see method on page 418); reconstructing an MR image from the acquired scan data (see fig. 4 and 5), the MR image includes a phantom boundary formed by the phantom device (see fig. 4 and 5); and segmenting the MR image (see method on page 418 and discussion on page 419, fig. 4 and 5).
But, Axel fails to explicitly state a table lookup, that the phantom is a surrogate soft tissue device, and as a function of at least one parameter of the artifact source.  
Plewes discloses a marker device for MRI imaging. Plewes teaches a phantom that simulate a soft tissue (see abstract; par. [0044]), and as a function of at least one parameter of the artifact source (see par. [0006], [0046], [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using the phantom is a surrogate soft tissue device, and as a function of at least one parameter of the artifact source of Axel, as taught by Plewes, to be able to improve its MR visibility must not contribute significantly to its overall magnetic susceptibility and imaging artifacts.
But, Axel and Plewes fail to explicitly state a table lookup. 
Bi discloses a MRI system.  Bi teaches using a lookup table for accessing information via a processor (see par. [0011], [0012], [0031]).
Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using a lookup table in the invention of Axel and Plewes, as taught by Bi, to be able to pick specific parameters of different imaging.

Regarding claim 15, Axel, Plewes and Bi disclose the invention substantially as described in the 103 rejection above, furthermore, Axel shows analyzing medical records to determine the artifact source (see right column of “Discussion” on page 419).
Regarding claim 16, Axel, Plewes and Bi disclose the invention substantially as described in the 103 rejection above, furthermore, Axel shows that the phantom comprises a material having an intrinsic MR signal (see method on page 418 and discussion on page 419), and Plewes  teaches the phantom simulate a soft tissue having material having an intrinsic MR signal (see [0006], [0046], [0066]).

Regarding claim 17, Axel, Plewes and Bi disclose the invention substantially as described in the 103 rejection above, furthermore, Plewes teaches that the surrogate soft tissue device comprises water based gel (see abstract).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Axel et al. (“Intensity Correction in Surface-Coil MR imaging”; American Roentgen Ray Society, AJR 148:418-420, February 1987 0361; hereinafter Axel), in view of Plewes et al. (US2006/0293581; hereinafter Plewes), in view of Bi et al. (US 2012/0271156; hereinafter Bi) as applied to claim 11 above, and further in view of France et al. (US 5,995,863; hereinafter Farace).
Regarding claim 12, Axel, Plewes and Bi disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the parameter is a size. 
Farace shows wherein the parameter is a size of the artifact source (see col. 7, line 39-40, the four plastic container are filled with water are identified with the surrogate soft tissue device, the container are selected such to enable the check of the reliability of the non-uniformity correction procedure, i.e., they were selected as a function of at least one parameter of the artifact source) and in col. 8, lines 14-24, Farace teaches that the size of the internal region subjected to test (about 17 cm diameter) was also the same, since the rigid cylinder used in a surrounding position to fix the boli around the tissue was identical).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the size as the parameter in the invention of Axel, Plewes and Bi, to provide better quality image by having the phantom to be similar size as the tissue. 
Regarding claim 13, Axel, Plewes and Bi disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the parameter is a location. 
Farace shows wherein the parameter is a location of the artifact source (see col. 8, lines 23-33).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the location as the parameter in the invention of Axel, Plewes and Bi, to provide better quality image. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Axel et al. (“Intensity Correction in Surface-Coil MR imaging”; American Roentgen Ray Society, AJR 148:418-420, February 1987 0361; hereinafter Axel), in view of Plewes et al. (US2006/0293581; hereinafter Plewes), in view of Bi et al. (US 2012/0271156; hereinafter Bi) as applied to claim 11 above, and further in view of Nambu et al. (US4,774,957; hereinafter Nambu).
	Regarding claim 18, Axel, Plewes and Bi disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state wherein the soft tissue device comprises lecithin. 
	Nambu discloses a material for diagnosis by NRM imaging.  Nambu teaching using a phantom usable in the NMR diagnosis with lecithin material (see col. 10, line 49-54).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using lecithin material in the invention of Axel, Plewes and Bi, as taught by Nambu, to simulate water content of specific living tissue such as fat tissue. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Axel et al. (“Intensity Correction in Surface-Coil MR imaging”; American Roentgen Ray Society, AJR 148:418-420, February 1987 0361; hereinafter Axel), in view of Plewes et al. (US2006/0293581; hereinafter Plewes), in view of Bi et al. (US 2012/0271156; hereinafter Bi) as applied to claim 11 above, and further in view of Ladefoged et al. (“PED/MR imaging of the pelvis in the presence of endoprostheses: reducing image artifacts and increasing accuracy through impainting; Eur J Nucl MED imaging, 2013, hereinafter Ladefoged).
Regarding claim 19,  Axel, Plewes and Bi disclose the invention substantially as described in the 103 rejection above, furthermore teaches nuclear imaging (see col. 1, lines 7-14), but fails to explicitly sate generating an attenuation correction map from segmented MR image, correcting attenuation in the nuclear image using attenuation correction map; and output an attenuation-corrected nuclear image of the patient. 
Ladefoged discloses a PED/MR system.  Ladefoged teaches generating an attenuation correction map from segmented MR image (see abstract), correcting attenuation in the nuclear image using attenuation correction map (see abstract; “materials and methods”; and output an attenuation-corrected nuclear image of the patient (see “results”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized generating an attenuation correction map from segmented MR image, correcting attenuation in the nuclear image using attenuation correction map; and output an attenuation-corrected nuclear image of the patient in the invention of Axel, Plewes and Bi, as taught by Ladefoged, to be able to correct implant induced artifacts.







While it is the examiner's position that prior art Axel in view of Plewes show the features of claims 1, and prior art Axel in view of Plewes in view of Bi show the features of claim 11, an additional rejection of claims 1 and 11 are provided below in an effort to advance prosecution.

Claims 1, 4-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Axel et al. (“Intensity Correction in Surface-Coil MR imaging”; American Roentgen Ray Society, AJR 148:418-420, February 1987 0361; hereinafter Axel), in view of Kimura et al. (US2011/0043206; hereinafter Kimura).
Regarding claims 1, 4, 10, Axel discloses an intensity correction in surface-coil MR imaging.  Axel shows determining a presence of an artifact source (see abstract; method on page 418); selecting a phantom device (see method on page 418 and discussion on page 419); applying the phantom (see method on page 418); acquiring MR scan data of the subject (see method on page 418) and MRI scan data of the phantom device (see method on page 418); reconstructing an MR image from the acquired scan data (see fig. 4 and 5), the MR image includes a phantom boundary formed by the phantom device (see fig. 4 and 5); and segmenting the MR image (see method on page 418 and discussion on page 419, fig. 4 and 5).
But, Axel fails to explicitly state that the phantom is a surrogate soft tissue device, and as a function of at least one parameter of the artifact source.  
Kimura discloses a MRI apparatus. Kimura teaches a phantom that simulate a soft tissue (see abstract), and as a function of at least one parameter of the artifact source (see par. [0044], [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using the phantom is a surrogate soft tissue device, and as a function of at least one parameter of the artifact source of Axel, as taught by Kimura, to provide diagnosing image without distortion to measure quantitatively physical quantity in a simple manner and with high precession (see par. [0022] of Kimura).

Regarding claim 5, Axel and Kimura disclose the invention substantially as described in the 103 rejection above, furthermore, Axel shows analyzing medical records to determine the artifact source (see right column of “Discussion” on page 419).

Regarding claim 6, Axel and Kimura disclose the invention substantially as described in the 103 rejection above, furthermore, Axel shows that the phantom comprises a material having an intrinsic MR signal (see method on page 418 and discussion on page 419), and Kimura teaches the phantom simulate a soft tissue having material having an intrinsic MR signal (see par. [0044], [0063]).
Regarding claim 7, Axel and Kimura disclose the invention substantially as described in the 103 rejection above, furthermore, Kimura teaches that the surrogate soft tissue device comprises water based gel (see par. [0078]).


Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Axel et al. (“Intensity Correction in Surface-Coil MR imaging”; American Roentgen Ray Society, AJR 148:418-420, February 1987 0361; hereinafter Axel), in view Kimura et al. (US2011/0043206; hereinafter Kimura) as applied to claim 1 above, and further in view of Farace et al. (US 5,995,863; hereinafter France).
Regarding claim 2, Axel and Kimura disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the parameter is a size. 
Farace shows wherein the parameter is a size of the artifact source (see col. 7, line 39-40, the four plastic container are filled with water are identified with the surrogate soft tissue device, the container are selected such to enable the check of the reliability of the non-uniformity correction procedure, i.e., they were selected as a function of at least one parameter of the artifact source) and in col. 8, lines 14-24, Farace teaches that the size of the internal region subjected to test (about 17 cm diameter) was also the same, since the rigid cylinder used in a surrounding position to fix the boli around the tissue was identical).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the size as the parameter in the invention of Axel and Kimura, to provide better quality image by having the phantom to be similar size as the tissue. 

Regarding claim 3, Axel and Kimura disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the parameter is a location. 
Farace shows wherein the parameter is a location of the artifact source (see col. 8, lines 23-33).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the location as the parameter in the invention of Axel and Kimura, to provide better quality image. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Axel et al. (“Intensity Correction in Surface-Coil MR imaging”; American Roentgen Ray Society, AJR 148:418-420, February 1987 0361; hereinafter Axel), in view of Kimura et al. (US2011/0043206; hereinafter Kimura), as applied to claim 1 above, and further in view of Nambu et al. (US4,774,957; hereinafter Nambu).
	Regarding claim 8, Axel and Kimura disclose the invention substantially as described in the 102 rejection above, but fails to explicitly state wherein the soft tissue device comprises lecithin. 
	Nambu discloses a material for diagnosis by NRM imaging.  Nambu teaching using a phantom usable in the NMR diagnosis with lecithin material (see col. 10, line 49-54).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using lecithin material in the invention of Axel and Kimura, as taught by Nambu, to simulate water content of specific living tissue such as fat tissue. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Axel et al. (“Intensity Correction in Surface-Coil MR imaging”; American Roentgen Ray Society, AJR 148:418-420, February 1987 0361; hereinafter Axel), in view of Kimura et al. (US2011/0043206; hereinafter Kimura)as applied to claim 1 above, and further in view of Ladefoged et al. (“PED/MR imaging of the pelvis in the presence of endoprostheses: reducing image artifacts and increasing accuracy through impainting; Eur J Nucl MED imaging, 2013, hereinafter Ladefoged).
Regarding claim 9,  Axel and Kimura disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state generating an attenuation correction map from segmented MR image, correcting attenuation in the nuclear image using attenuation correction map; and output an attenuation-corrected nuclear image of the patient. 
Ladefoged discloses a PED/MR system.  Ladefoged teaches generating an attenuation correction map from segmented MR image (see abstract), correcting attenuation in the nuclear image using attenuation correction map (see abstract; “materials and methods”; and output an attenuation-corrected nuclear image of the patient (see “results”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized generating an attenuation correction map from segmented MR image, correcting attenuation in the nuclear image using attenuation correction map; and output an attenuation-corrected nuclear image of the patient in the invention Axel and Kimura, as taught by Ladefoged, to be able to correct implant induced artifacts.

Claims 11 and 14-17are rejected under 35 U.S.C. 103 as being unpatentable over Axel et al. (“Intensity Correction in Surface-Coil MR imaging”; American Roentgen Ray Society, AJR 148:418-420, February 1987 0361; hereinafter Axel), in view of Kimura et al. (US2011/0043206; hereinafter Kimura), in view of Bi et al. (US 2012/0271156; hereinafter Bi).

Regarding claims 11 and 14,  Axel discloses an intensity correction in surface-coil MR imaging.  Axel shows an MR scanner configured to acquire MR scan data (see method on page 418); a memory that stores executable instruction (see abstract on page 418); and a processor configured to execute the instruction retrieved from the memory (see abstract on page 418), wherein the instruction, when executed, case the processor to : receive information describing one or more parameters of an artifact source (see abstract; method on page 418); selecting a phantom device as a function of at least one parameter of the artifact source (see method on page 418 and discussion on page 419); applying the phantom (see method on page 418); an MRI scanner acquired MR scan data of a subject with the phantom device  (see method on page 418); reconstructing an MR image from the acquired scan data (see fig. 4 and 5), the MR image includes a phantom boundary formed by the phantom device (see fig. 4 and 5); and segmenting the MR image (see method on page 418 and discussion on page 419, fig. 4 and 5).
But, Axel fails to explicitly state a table lookup, that the phantom is a surrogate soft tissue device, and as a function of at least one parameter of the artifact source.  
Kimura discloses a MRI apparatus. Kimura teaches a phantom that simulate a soft tissue (see abstract), and as a function of at least one parameter of the artifact source (see par. [0044], [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using the phantom is a surrogate soft tissue device, and as a function of at least one parameter of the artifact source of Axel, as taught by Kimura, to provide diagnosing image without distortion to measure quantitatively physical quantity in a simple manner and with high precession (see par. [0022] of Kimura).
But, Axel and Kimura fail to explicitly state a table lookup. 
Bi discloses a MRI system.  Bi teaches using a lookup table for accessing information via a processor (see par. [0011], [0012], [0031]).
Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using a lookup table in the invention of Axel and Kimura, as taught by Bi, to be able to pick specific parameters of different imaging.

Regarding claim 15, Axel, Kimura and Bi disclose the invention substantially as described in the 103 rejection above, furthermore, Axel shows analyzing medical records to determine the artifact source (see right column of “Discussion” on page 419).
Regarding claim 16, Axel, Kimura and Bi disclose the invention substantially as described in the 103 rejection above, furthermore, Axel shows that the phantom comprises a material having an intrinsic MR signal (see method on page 418 and discussion on page 419), and Kimura  teaches the phantom simulate a soft tissue having material having an intrinsic MR signal (see [0006], [0046], [0066]).

Regarding claim 17, Axel, Kimura and Bi disclose the invention substantially as described in the 103 rejection above, furthermore, Kimura teaches that the surrogate soft tissue device comprises water based gel (see abstract).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Axel et al. (“Intensity Correction in Surface-Coil MR imaging”; American Roentgen Ray Society, AJR 148:418-420, February 1987 0361; hereinafter Axel), in view of Kimura et al. (US2011/0043206; hereinafter Kimura), in view of Bi et al. (US 2012/0271156; hereinafter Bi) as applied to claim 11 above, and further in view of France et al. (US 5,995,863; hereinafter Farace).
Regarding claim 12, Axel, Kimura and Bi disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the parameter is a size. 
Farace shows wherein the parameter is a size of the artifact source (see col. 7, line 39-40, the four plastic container are filled with water are identified with the surrogate soft tissue device, the container are selected such to enable the check of the reliability of the non-uniformity correction procedure, i.e., they were selected as a function of at least one parameter of the artifact source) and in col. 8, lines 14-24, Farace teaches that the size of the internal region subjected to test (about 17 cm diameter) was also the same, since the rigid cylinder used in a surrounding position to fix the boli around the tissue was identical).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the size as the parameter in the invention of Axel, Kimura and Bi, to provide better quality image by having the phantom to be similar size as the tissue. 
Regarding claim 13, Axel, Kimura and Bi disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the parameter is a location. 
Farace shows wherein the parameter is a location of the artifact source (see col. 8, lines 23-33).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the location as the parameter in the invention of Axel, Kimura and Bi, to provide better quality image. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Axel et al. (“Intensity Correction in Surface-Coil MR imaging”; American Roentgen Ray Society, AJR 148:418-420, February 1987 0361; hereinafter Axel), in view of Kimura et al. (US2011/0043206; hereinafter Kimura), in view of Bi et al. (US 2012/0271156; hereinafter Bi) as applied to claim 11 above, and further in view of Nambu et al. (US4,774,957; hereinafter Nambu).
	Regarding claim 18, Axel, Kimura and Bi disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state wherein the soft tissue device comprises lecithin. 
	Nambu discloses a material for diagnosis by NRM imaging.  Nambu teaching using a phantom usable in the NMR diagnosis with lecithin material (see col. 10, line 49-54).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using lecithin material in the invention of Axel, Kimura and Bi, as taught by Nambu, to simulate water content of specific living tissue such as fat tissue. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Axel et al. (“Intensity Correction in Surface-Coil MR imaging”; American Roentgen Ray Society, AJR 148:418-420, February 1987 0361; hereinafter Axel), in view of Kimura et al. (US2011/0043206; hereinafter Kimura), in view of Bi et al. (US 2012/0271156; hereinafter Bi) as applied to claim 11 above, and further in view of Ladefoged et al. (“PED/MR imaging of the pelvis in the presence of endoprostheses: reducing image artifacts and increasing accuracy through impainting; Eur J Nucl MED imaging, 2013, hereinafter Ladefoged).
Regarding claim 19,  Axel, Kimura and Bi disclose the invention substantially as described in the 103 rejection above, furthermore teaches nuclear imaging (see col. 1, lines 7-14), but fails to explicitly sate generating an attenuation correction map from segmented MR image, correcting attenuation in the nuclear image using attenuation correction map; and output an attenuation-corrected nuclear image of the patient. 
Ladefoged discloses a PED/MR system.  Ladefoged teaches generating an attenuation correction map from segmented MR image (see abstract), correcting attenuation in the nuclear image using attenuation correction map (see abstract; “materials and methods”; and output an attenuation-corrected nuclear image of the patient (see “results”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized generating an attenuation correction map from segmented MR image, correcting attenuation in the nuclear image using attenuation correction map; and output an attenuation-corrected nuclear image of the patient in the invention of Axel, Kimura and Bi, as taught by Ladefoged, to be able to correct implant induced artifacts.

Response to Arguments
The previous rejection under 35 USC 112 (b) to claims 1 and 11 has been withdrawn in view of Applicant’s amendments to the claims and upon further consideration of the clam limitations set forth in claims 1 and 11. 
Applicant’s arguments dated 05/18/2020 with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the Office Action of record or matter specifically challenged in the argument.  The Examiner has provided new prior art Kimura to teach a phantom that simulate a soft tissue (see abstract), and as a function of at least one parameter of the artifact source (see par. [0044], [0063]), and prior art Plewes to teach a phantom that simulate a soft tissue (see abstract; par. [0044]), and as a function of at least one parameter of the artifact source (see par. [0006], [0046], [0066]).  Furthermore, the Examiner notes that Axel does teach determining a presence of an artifact source (abstract and method on page 418 show determining a presence of an artifact source); and selecting a phantom device (method on page 418 and "discussion" on page 419 show that the phantom device is selected as a function of at least one parameter of the artifact source). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/             Examiner, Art Unit 3793